 
SCHEDULE
 
to the
 
Master Agreement
(Multicurrency-Cross Border)
 
dated as of
July 12, 2007
 
between

 
SWISS RE FINANCIAL PRODUCTS CORPORATION, a corporation organized under the laws
of
the State of Delaware
(“Party A”)
 
and
 
WELLS FARGO BANK, N.A., not individually but solely as securities administrator
on behalf of the Carrington Mortgage Loan Trust, Series 2007-HE1 with respect to
the Carrington Mortgage Loan Trust, Series 2007-HE1 Asset-Backed Pass-Through
Certificates
(“Party B”)
 
Part 1
Definitions

 
Capitalized terms used herein and not otherwise defined shall have the meaning
specified in that certain Pooling and Servicing Agreement, dated as of June 1,
2007 (the “Pooling and Servicing Agreement”), among Stanwich Asset Acceptance
Company, L.L.C., as Depositor, EMC Mortgage Corporation, as Interim Servicer
Carrington Mortgage Services, LLC, as Servicer, Wells Fargo Bank, N.A., as
Master Servicer and as Securities Administrator and HSBC Bank USA, National
Association, as Trustee (the “Trustee”). For the avoidance of doubt, references
herein to a particular “Section” of this Schedule are references to the
corresponding section of the Master Agreement.
 
Termination Provisions
 
In this Agreement:-


(a)
“Specified Entity” means in relation to Party A for the purpose of:-




 
Section 5(a)(v),
Not Applicable

 
Section 5(a)(vi),
Not Applicable

 
Section 5(a)(vii),
Not Applicable

 
Section 5(b)(iv),
Not Applicable

 

--------------------------------------------------------------------------------


 
in relation to Party B for the purpose of:-



 
Section 5(a)(v),
Not Applicable

 
Section 5(a)(vi),
Not Applicable

 
Section 5(a)(vii),
Not Applicable

 
Section 5(b)(iv),
Not Applicable



(b)
“Specified Transaction” is not applicable to Party A or Party B for any purpose.



(c)
The Events of Default specified under Sections 5(a)(ii), 5(a)(iii), 5(a)(iv);
and 5(a)(vi) of the Agreement will not apply to Party B; provided that Section
5(a)(iii) shall apply to Party B to the extent that Party B fails to return a
Return Amount under the Credit Support Annex. With respect to Party A and Party
B, the provisions of Section 5(a)(v) will not apply.



(d)
Section 5(a)(vi) “Cross Default” applies to Party A.



“Specified Indebtedness” will have the meaning specified in Section 14, except
that such term will not include insurance contracts entered into in the ordinary
course of Party A’s Credit Support Provider’s insurance business.


“Threshold Amount” means an amount (or its equivalent in any currency) equal to
3% of the shareholders’ equity of Party A’s Credit Support Provider, determined
as of the end of the most recent period for which audited financial statements
have been prepared.


(e)
Section 5(a)(vii) “Bankruptcy” applies to Party A and Party B; provided that
with respect to Party B clauses (2), (7) and (9) will not be applicable as an
Event of Default to the extent such event relates to nonpayment of indebtedness
other than that of the related class of Notes; clause (4) will not apply to
Party B to the extent that it refers to proceedings or petitions instituted or
presented by Party A or any of its Affiliates; clause (6) will not apply to
Party B to the extent that it refers to (i) any appointment that is contemplated
or effected by the ISDA Master Agreement or (ii) any appointment that Party B
has not become subject to clause (8) will not apply to Party B to the extent
that it applies to Section 5(a)(vii)(2),(4),(6), and (7) (except to the extent
that such provisions are not disapplied with respect to Party B.



(f)
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not apply to
Party A and Party B.



(g)
The “Tax Event” provisions of Section 5(b)(ii) will apply, provided the words
“(x) any action taken by a taxing authority or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (y)” shall be deleted.



(h)
The “Tax Event Upon Merger” provisions of Section 5(b)(iii) will apply, provided
that Party A shall not be entitled to designate an Early Termination Date by
reason of a Tax Event upon Merger in respect of which it is the Affected Party.

 
2

--------------------------------------------------------------------------------


 
(i)
Section 6(b)(ii) will apply; provided that the words “or if a Tax Event Upon
Merger occurs and the Burdened Party is the Affected Party” shall be deleted.

 
(j)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
either Party A or to Party B.



(k)
Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement:-



Market Quotation will apply and the Second Method will apply; provided, however,
with respect to an early termination in which Party A is the Defaulting Party or
sole Affected Party in respect of an Additional Termination Event or Tax Event
Upon Merger, notwithstanding Section 6 of this Agreement the following amendment
to this Agreement set forth in clauses (i) to (vi) below shall apply:


For the purposes of Section 6(d)(i), Party B’s obligation with respect to the
extent of information to be provided with its calculations is limited to
information Party B has already received in writing which Party B is able to
release without breaching any contractual obligations or the provisions of any
law applicable to Party B.


(i) The definition of “Market Quotation” shall be deleted in its entirety and
replaced with the following:


“Market Quotation” means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by a Reference Market-maker that is an Eligible
Replacement, (2) for an amount that would be paid to Party B (expressed as a
negative number) or by Party B (expressed as a positive number) in consideration
of an agreement between Party B and such Reference Market-maker to enter into a
transaction (the “Replacement Transaction”) that would have the effect of
preserving for such party the economic equivalent of any payment or delivery
(whether the underlying obligation was absolute or contingent and assuming the
satisfaction of each applicable condition precedent) by the parties under
Section 2(a)(i) in respect of such Terminated Transactions or group of
Terminated Transactions that would, but for the occurrence of the relevant Early
Termination Date, have been required after that Date, (3) made on the basis that
Unpaid Amounts in respect of the Terminated Transaction or group of Transactions
are to be excluded but, without limitation, any payment or delivery that would,
but for the relevant Early Termination Date, have been required (assuming
satisfaction of each applicable condition precedent) after that Early
Termination Date is to be included and (4) made in respect of a Replacement
Transaction with terms substantially the same as those of this Agreement (save
for the exclusion of provisions relating to Transactions that are not Terminated
Transactions).”


3

--------------------------------------------------------------------------------


 
(ii) The definition of “Settlement Amount” shall be deleted in its entirety and
replaced with the following:
 
“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B in accordance with the Pooling and Servicing
Agreement) equal to the Termination Currency Equivalent of the amount (whether
positive or negative) of any Market Quotation for the relevant Terminated
Transaction or group of Terminated Transactions that is accepted by Party B in
accordance with the Pooling and Servicing Agreement so as to become legally
binding, provided that:
 
(a)    if, on or prior to such Early Termination Date, a Market Quotation for
the relevant Terminated Transaction or group of Terminated Transactions is
accepted by Party B so as to become legally binding, the Termination Currency
Equivalent of the amount (whether positive or negative) of such Market
Quotation;


(b)    if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by Party
B so as to become legally binding and one or more Market Quotations have been
communicated to Party B and remain capably of becoming legally binding upon
acceptance by Party B, the Termination Currency Equivalent of the amount
(whether positive or negative) of the lowest of such Market Quotation;


(c)    if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by Party
B so as to become legally binding and no Market Quotations have been
communicated to Party B and remain capable of becoming legally binding upon
acceptance by Party B, Party B’s Loss (whether positive or negative and without
reference to Unpaid Amounts) for the relevant Terminated Transaction or group of
Terminated Transactions; and


(d)    At any time on or before the Early Termination Date at which two or more
Market Quotations have been communicated to Party B and remain capable of
becoming legally binding upon acceptance by Party B, Party B shall be entitled
to accept only the lowest of such Market Quotations (for the avoidance of doubt,
(i) a Market Quotation expressed as a negative number is lower than a Market
Quotation expressed as a positive number and (ii) the lower of two Market
Quotations expressed as negative numbers is the one with the largest absolute
value).
 
4

--------------------------------------------------------------------------------


 
(iii)  For the purpose of sub-paragraph (4) of the definition of Market
Quotation, Party B shall determine in its sole discretion in accordance with the
Pooling and Servicing Agreement, acting in a commercially reasonable manner,
whether a Firm Offer is made in respect of a Replacement Transaction with
commercial terms substantially the same as those of this Agreement (save for the
exclusion of provisions relating to Transactions that are not Terminated
Transactions).
 
(iv) If Party B requests Party A in writing to obtain Market Quotations, Party A
shall use its reasonable efforts to do so before the Early Termination Date.
 
(vi) If the Settlement Amount is a negative number, Section 6(e)(i)(3) of this
Agreement shall be deleted in its entirety and replaced with the following:
 
“Second Method and Market Quotation. If Second Method and Market Quotation
apply, (1) Party B shall pay to Party A an amount equal to the absolute value of
the Settlement Amount in respect of the Terminated Transactions, (2) Party B
shall pay to Party A the Termination Currency Equivalent of the Unpaid Amounts
owing to Party A and (3) Party A shall pay to Party B the Termination Currency
Equivalent of the Unpaid Amounts owing to Party B, provided that, (i) the
amounts payable under (2) and (3) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (ii) notwithstanding any other provision of
this Agreement, any amount payable by Party A under (3) shall not be netted-off
against any amount payable by Party B under (1).”
 
(l)
“Termination Currency” means United States Dollars.



(m)
Timing of Party B Termination Payment. If an amount calculated as being due in
respect of an Early Termination Date under Section 6(e) of this Agreement is an
amount to be paid by Party B to Party A then, notwithstanding the provisions of
Section 6(d)(ii) of this Agreement, such amount will be payable on the first
Distribution Date following the date on which the payment would have been
payable as determined in accordance with Section 6(d)(ii); provided that if the
date on which the payment would have been payable as determined in accordance
with Section 6(d)(ii) is a Distribution Date, then the payment will be payable
on the date determined in accordance with Section 6(d)(ii).



(n)
Additional Termination Event will apply. Each of the following events shall
constitute an Additional Termination Event hereunder:




 
(i)
A Ratings Event or an S&P Required Rating Downgrade occurs as set forth in Part
5(f)(i) hereof and Party A fails to satisfy the requirements set forth in Part
5(f)(i) hereof or Party A fails to satisfy the Moody’s Downgrade provisions set
forth in Part (5)(f)(ii) hereof. Party A shall be the sole Affected Party.




 
(ii)
The Pooling and Servicing Agreement is amended or modified, without the prior
written consent of Party A, in any manner which materially adversely affects
Party A, and such consent is required pursuant to the Pooling and Servicing
Agreement. Party B shall be the sole Affected Party.




 
(iii)
The Trust Fund (as defined in the Pooling and Servicing Agreement) is terminated
pursuant to the Pooling and Servicing Agreement or notice of the Terminator’s
(as defined in the Pooling and Servicing Agreement) intention to exercise its
option to purchase the Mortgage Loans pursuant to Section 10.01 of the Pooling
and Servicing Agreement is given by the Securities Administrator to
Certificateholders pursuant to Section 10.01 of the Pooling and Servicing
Agreement. Party B shall be the sole Affected Party.

 
5

--------------------------------------------------------------------------------


 

 
(iv)
A Swap Disclosure Event occurs as set forth in Part 5(g) hereof and Party A
fails to satisfy the requirements set forth in Part 5(g) hereof. Party A shall
be the sole Affected Party.



Part 2
Tax Representations

 
(a)
Payer Representations. For the purpose of Section 3(e) of this Agreement, Party
A and Par-ty B make the following representation:-



It is not required by any applicable law, as modified by the practice of any
relevant govern-mental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii), or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement con-tained in Section 4(a)(i) or 4(a)(iii) of this
Agreement, and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agree-ment, and
(iii) the satisfaction of the agreement of the other party contained in Section
4(d) of this Agreement, provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.


(b)
Payee Representations. For the purpose of Section 3(f) of this Agreement, Party
A and Party B make the following representations:-




 
(i)
The following representation applies to Party A: Party A is a corporation
organized under the laws of the State of Delaware.




 
(ii)
The following representation applies to Party B: Party B is a “U.S. person” as
that term is used in section 1.1441-4(a)(3)(ii) of the United States Treasury
Regulations (the “Regulations”) for United States federal income tax purposes.


6

--------------------------------------------------------------------------------




Part 3
Agreement to Deliver Documents
 
For the purpose of Section 4(a)(i) and (ii) of this Agreement, each Party agrees
to deliver the following documents as applicable:-
 
(a)
Tax forms, documents or certificates to be delivered are:-



Party Required to deliver
Document
 
Form/Document/Certificate
 
Date by which to Delivered
Party A and Party B.
An executed U.S. Internal Revenue Service Form W-9 (or any successor thereto).
(i) Before the first Payment Date under this Agreement, (ii) promptly upon
reasonable demand by Party A and (iii) promptly upon learning that any such form
previously provided to Party A has become obsolete or incorrect.



(b)
Other documents to be delivered are:



Party Required to
 deliver Document
Form/Document/
Certificate
Date by which to be
Delivered
Covered by Section
3(d)
 Representation
Party A.
Guarantee from Swiss Reinsurance Company as Credit Support Provider.
Concurrently with the execution of this Agreement.
No
Party B. 
Credit Support Document, if any, specified in Part 4 hereof, such Credit Support
Document being duly executed if required.
Concurrently with the execution of this Agreement. 
No.
Party A/Party B. 
Incumbency certificate or other documents evidencing the authority of the party
entering into this Agreement or any other document executed in connection with
this Agreement.
Concurrently with the execution of this Agreement or of any other documents
executed in connection with this Agreement.
Yes.
Party B.
Copy of each report delivered under the Pooling and Servicing Agreement and/or
any other Transaction Document.
Upon availability.
Yes.

 
7

--------------------------------------------------------------------------------


 
Party Required to
 deliver Document
Form/Document/
Certificate
Date by which to be
Delivered
Covered by Section
3(d)
 Representation

Party A.
Legal opinion from counsel for Party A’s Credit Support Provider concerning due
authorization, enforceability and related matters, addressed to Party B and
acceptable to Party B.
Concurrently with the execution of this Agreement.
No.
Party A.
Certified copies of all corporate, partnership or membership authorizations, as
the case may be, and any other documents with respect to the execution, delivery
and performance of this Agreement and any Credit Support Document
Upon execution and delivery of this Agreement
Yes

 
Part 4
Miscellaneous
 


 
(a)
Addresses for Notices: For the purpose of Section 12(a) of this Agreement:-



Address for notices or communications to Party A:-


Swiss Re Financial Products Corporation
55 East 52nd Street
New York, New York 10055

 
Attention:
Head of Legal

 
Facsimile.
(917) 322-7201



CC:

 
Attention:
Head of Legal

 
Facsimile:
(212) 317-5474



(For all purposes).


Address for notices or communications to Party B:-


Wells Fargo Bank, N.A., not individually but solely as securities administrator
on behalf of Carrington Mortgage Loan Trust, Series 2007-HE1 with respect to the
Carrington Mortgage Loan Trust, Series 2007-HE1 Asset-Backed Pass-Through
Certificates
9062 Old Annapolis Road
Columbia, Maryland 21045

 
Attention:
Client Manager Carrington Mortgage Loan Trust, 2007 HE1

 
Telephone:
(410) 884 2000

 
Facsimile:
(410) 715 2380



8

--------------------------------------------------------------------------------


 
(For all purposes).


(b)
Process Agent. For the purpose of Section 13(c):-



Party A appoints as its Process Agent:    Not Applicable.


Party B appoints as its Process Agent:     Not Applicable.


(c)
Offices. The provisions of Section 10(a) will apply to this Agreement.



(d)
Multibranch Party. For the purpose of Section 10(c) of this Agreement:-



Party A is not a Multibranch Party.


Party B is not a Multibranch Party.


(e)
Calculation Agent. The Calculation Agent is Party A; provided, however, if an
Event of Default has occurred with respect to Party A, a Reference Market-maker,
as designated by Party B, shall be the Calculation Agent.



(f)
Credit Support Document. Details of any Credit Support Document:-



Each of the following, as amended, extended, supplemented or otherwise modified
in writing from time to time, is a “Credit Support Document”:


Party A: A Guaranty of Swiss Reinsurance Company dated as of the date hereof, in
a form acceptable to Party B and the ISDA Credit Support Annex, annexed hereto.


Party B: The ISDA Credit Support Annex to the extent of Party B’s Return Amount
obligations.


(g)
Credit Support Provider.



Credit Support Provider means in relation to Party A, Swiss Reinsurance Company.


Credit Support Provider means in relation to Party B, Not Applicable.


(h)
Governing Law. This Agreement will be governed by, and construed in accordance
with, the laws of the State of New York without reference to its conflict of
laws provisions (except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law).



(i)
Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement will
apply.



(j)
“Affiliate” will have the meaning specified in Section 14 of the Form Master
Agreement; provided, however, that Party B shall be deemed not to have any
Affiliates for purposes of this Transaction.



Part 5
Other Provisions
 
9

--------------------------------------------------------------------------------


 
(a)
Additional Representations. For purposes of Section 3, the following shall be
added, immediately following paragraph (f) thereto:




 
(g)
It is an “eligible contract participant” within the meaning of Section 1(a)(12)
of the Commodity Exchange Act, as amended.




 
(h)
It has entered into this Agreement (including each Transaction evidenced hereby)
in conjunction with its line of business (including financial intermediation
services) or the financing of its business.




 
(i)
Non-Reliance. Each party has made its own independent decisions to enter into
this Transaction and as to whether this Transaction is appropriate or proper for
it based upon its own judgment and upon advice from such advisors as it has
deemed necessary. It is not relying on any communication (written or oral) of
the other party as investment advice or as a recommendation to enter into this
Transaction; it being understood that information and explanations related to
the terms and conditions of this Transaction shall not be considered investment
advice or a recommendation to enter into this Transaction. Further, such party
has not received from the other party any assurance or guarantee as to the
expected results of this Transaction.




 
(j)
Evaluation and Understanding. It is capable of evaluating and understanding (on
its own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of this Transaction. It is also capable
of assuming, and assumes, the financial and other risks of this Transaction.




 
(k)
Status of Parties. The other party is not acting as an agent, fiduciary or
advisor for it in respect of this Transaction.




 
(l)
Pari Passu: Party A represents that its obligations under this Agreement rank
pari passu with all of its other unsecured, unsubordinated obligations except
those obligations preferred by operation of law.



(b)
Notice by Facsimile Transmission. Section 12(a) of the Agreement is hereby
amended by deleting the parenthetical “(except that a notice or other
communication under Section 5 or 6 may not be given by facsimile transmission or
electronic messaging system).”



(c)
No Set-off. Without affecting the provisions of the Agreement requiring the
calculation of certain net payment amounts, as a result of an Event of Default
or Additional Termination Event or otherwise, all payments will be made without
setoff or counterclaim. The provisions for Set-off set forth in Section 6(e) of
the Agreement shall not apply for purposes of this Agreement.



(d)
Consent to Recording. The parties agree that each may electronically record all
telephonic conversations between marketing and trading personnel in connection
with this Agreement and that any such recordings may be submitted in evidence in
any Proceedings relating to the Agreement.



(e)
Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY CREDIT SUPPORT DOCUMENT OR ANY TRANSACTION CONTEMPLATED
HEREUNDER.



10

--------------------------------------------------------------------------------


 
(f)
Downgrade of Party A.



(i) For the purpose hereof, a “Ratings Event” shall occur in that event that (1)
Party A's (or its Credit Support Provider’s) short-term unsecured and
unsubordinated debt rating is reduced below “A-1” by Standard & Poor's Ratings
Service (“S&P”) (or if its short-term rating is not available by S&P, in the
event that its long-term unsecured and unsubordinated debt rating is reduced
below “A+” by S&P) and with respect to Party A (or its Credit Support Provider)
such entity is a Financial Institution (an “S&P Approved Ratings Downgrade”) or
(2) its short-term unsecured and unsubordinated debt rating is reduced below
“F1” by Fitch, Inc. (“Fitch”) (or, if its short-term rating is not available by
Fitch), its long-term unsecured and unsubordinated debt rating is withdrawn or
reduced below “A” by Fitch (collectively, the “Approved Rating Threshold”), to
the extent such obligations are rated by S&P or Fitch. Party A agrees that it
shall comply with the provisions set forth below following the occurrence of a
Ratings Event or an S&P Required Rating Downgrade. The failure by Party A to
comply with the provisions set forth below shall constitute an Additional
Termination Event for which Party A shall be the sole Affected Party.


If a Ratings Event shall occur and be continuing with respect to Party A, then
Party A shall (at its own cost) (A) within 5 Business Days of such Ratings
Event, give notice to Party B of the occurrence of such Ratings Event, and (B)
(x) within 30 calendar days after the occurrence of a Ratings Event, with
respect to Fitch or, (y) within 10 Business Days with respect to Party A (or its
Credit Support Provider) that is a Financial Institution with respect to S&P,
either (i) use reasonable efforts to transfer Party A’s rights and obligations
hereunder to another party, subject to satisfaction of the Rating Agency
Condition (as defined below), (ii) post Eligible Collateral in accordance with
the Credit Support Annex attached hereto and made a part hereof or (iii) obtain
a guaranty which satisfies the Rating Agency Condition.


If an S&P Required Rating Downgrade (as defined below) shall occur and be
continuing with respect to Party A, then Party A shall within 2 Business Days of
such S&P Required Rating Downgrade, (A) give notice to Party B of the occurrence
of such S&P Required Rating Downgrade, and (B) within 10 Business Days of the
occurrence of such S&P Required Rating Downgrade comply with the terms of the
Credit Support Annex and (C) within 60 days of the date of the S&P Required
Ratings Downgrade, in addition to posting collateral pursuant to the Credit
Support Annex (i) transfer (at its own cost) Party A’s rights and obligations
hereunder to another party, subject to satisfaction of the Rating Agency
Condition or (ii) obtain a guaranty of its obligations hereunder from another
party, subject to the satisfaction of the Rating Agency Condition, and such
guaranty shall remain in effect only for so long as a S&P Required Rating
Downgrade is continuing with respect to Party A. For the purpose hereof, a “S&P
Required Rating Downgrade” shall occur with respect to Party A (or its Credit
Support Provider) (x) if such entity is a Financial Institution, its the
short-term senior unsecured deposit rating is withdrawn by S&P or cease to be at
least “A-2” (or if its short-term rating is not available by S&P, in the event
that its long-term unsecured and unsubordinated debt rating is cease to be at
least “BBB+” by S&P) or (y) with respect to Party A (or its Credit Support
Provider) if such entity is not a Financial Institution, at any time its
short-term senior unsecured deposit rating is withdrawn or reduced below “A-1”
(or if its short-term rating is not available by S&P, in the event that its
long-term unsecured and unsubordinated debt rating is cease to be at least “A+”
by S&P).


11

--------------------------------------------------------------------------------


 
“Financial Institution” means a bank, broker/dealer, insurance company,
structured investment vehicle or derivative product company.
 
“Rating Agency Condition” means, with respect to any action to be taken, a
condition that is satisfied when S&P, Moody’s and Fitch have confirmed that such
action would not result in the downgrade, qualification (if applicable) or
withdrawal of the rating then assigned by such Rating Agency to the applicable
class of Certificates.


(ii) Moody’s Downgrade Provisions.


(A) Moody’s First Rating Trigger Collateral. For purposes of this Part 5(f)(ii),
if Party A has failed to comply with or perform any obligation to be complied
with or performed by Party A in accordance with the Credit Support Annex entered
into between Party A and Party B in relation to this Agreement (the “CSA
obligation”), then, unless less than 30 Local Business Days have elapsed since
the last date on which the Moody’s First Trigger Required Ratings of Party A
were satisfied, such failure by Party A to comply with one or more CSA
obligations shall constitute an Additional Termination Event, and Party A shall
be the sole Affected Party.


(B) Moody’s Second Rating Trigger Replacement. It shall be an Additional
termination Event with Party A as sole Affected Party if on a given date (x) the
Moody’s Second Rating Trigger Requirements of Party A are not satisfied and 30
or more Local Business Days have elapsed since the last date on which the
Moody’s Second Rating Trigger Requirements of Party A were satisfied and (y) (i)
at least one Eligible Replacement has made a Firm Offer (which remains capable
of becoming legally binding upon acceptance) to be the transferee of a transfer
to be made in accordance with Part 5(m)(ii) below and/or (ii) at least one
entity whose ratings satisfy the Moody’s First Trigger Required Ratings and/or
the Moody’s Second Trigger Required Ratings has made a Firm Offer (which remains
capable of becoming legally binding upon acceptance by the offeree and
satisfaction of the Rating Agency Condition) to provide an Eligible Guarantee in
respect of all of Party A’s present and future obligations under this Agreement.


“Eligible Guarantee” means an unconditional and irrevocable guarantee that is
provided by a guarantor as principal debtor rather than surety and is directly
enforceable by Party B, where either (A) a law firm has given a legal opinion
confirming that none of the guarantor’s payments to Party B under such guarantee
will be subject to withholding for Tax or (B) such guarantee provides that, in
the event that any of such guarantor’s payments to Party B are subject to
withholding for tax, such guarantor is required to pay such additional amount as
is necessary to ensure that the net amount actually received by Party B (free
and clear of any withholding tax) will equal the full amount Party B would have
received had no such withholding been required.


“Eligible Replacement” means an entity (A) with the Moody’s First Trigger
Required Ratings or (B) whose present and future obligations owing to Party B
are guaranteed pursuant to an Eligible Guarantee provided by a guarantor with
the Moody’s First Trigger Required Ratings.


12

--------------------------------------------------------------------------------


 
“Firm Offer” means an offer which, when made, was capable of becoming legally
binding upon acceptance.


“Moody’s Short-term Rating” means a rating assigned by Moody’s under its
short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations


“Relevant Entities” means Party A and any guarantor under an Eligible Guarantee
in respect of all of Party A’s present and future obligations under this
Agreement.


An entity shall satisfy the “Moody’s First Trigger Required Ratings” either (x)
if such entity is the subject of a Moody’s Short-term Rating, if such rating is
“Prime-1” and its long-term, unsecured and unsubordinated debt or counterparty
obligations are rated “A2” or above by Moody’s or (y) if such entity is not the
subject of a Moody’s Short-term Rating, its long-term, unsecured and
unsubordinated debt or counterparty obligations are rated “A1” or above by
Moody’s.


The “Moody’s Second Rating Trigger Requirements” shall be satisfied if a
Relevant Entity has the Moody’s Second Trigger Required Ratings.
 
An entity shall satisfy the “Moody’s Second Trigger Required Ratings” either
(x), if such entity is the subject of a Moody’s Short-term Rating, if such
rating is “Prime-2” or above and its long-term, unsecured and unsubordinated
debt obligations are rated “A3” or above by Moody’s or (y), if such entity is
not the subject of a Moody’s Short-term Rating, its long-term, unsecured and
unsubordinated debt obligations are rated “A3” or above by Moody’s.


So long as the Moody’s Second Rating Trigger Requirements are not satisfied,
Party A will within 30 days and at its own cost use commercially reasonable
efforts to, as soon as reasonably practicable, procure either (x) an Eligible
Guarantee in respect of all of Party A’s present and future obligations under
this Agreement to be provided by a guarantor with the Moody’s First Trigger
Required Ratings or (y) a transfer in accordance with Part 5(q)(ii) below.


(g)
Swap Disclosure Event. Upon the occurrence of a Swap Disclosure Event (as
defined below), if Party A has not, within 10 days after such Swap Disclosure
Event (the “Response Period”) complied with one of the solutions listed below,
then an Additional Termination Event shall have occurred with respect to Party A
and Party A shall be the sole Affected Party with respect to such Additional
Termination Event.



It shall be a swap disclosure event (“Swap Disclosure Event”) if at any time
after the date hereof Carrington Securities, LP (“Carrington Securities”) or
Stanwich Asset Acceptance Corporation (“Stanwich”) notifies Party A that in the
reasonable discretion of Carrington Securities or Stanwich acting in good faith,
the “aggregate significance percentage” of all derivative instruments (as such
term is defined in Item 1115 of Regulation AB (as defined below)) provided by
Party A and any of its affiliates to Carrington Mortgage Loan Trust, Series
2007-HE1 (the “Significance Percentage”) is 10% or more.


13

--------------------------------------------------------------------------------


 
Following a Swap Disclosure Event, Party A’s Credit Support Provider shall take
one of the following actions at its own expense: either (I) (a) (i) if the
Significance Percentage is 10% or more, Party A’s Credit Support Provider shall
provide in an EDGAR compatible format the information set forth in Item
1115(b)(1) of Regulation AB (or the alternative information described in
Instructions 2, 3 and 5 to Item 1114 of Regulation AB or otherwise approved by
the SEC in writing) for Party A (or for its Credit Support Provider, if
applicable) or (ii) if the Significance Percentage is 20% or more, Party A
provide in an EDGAR compatible format the information set forth in Item
1115(b)(2) of Regulation AB (or the alternative information described in
Instructions 2, 3 and 5 to Item 1114 of Regulation AB or otherwise approved by
the SEC in writing) for Party A (or for its Credit Support Provider, if
applicable) (collectively, the “Reg AB Information”), to Carrington Securities
or Stanwich and (b) provide written consent to Carrington Securities and
Stanwich to incorporation by reference of such current Reg AB Information as is
filed with the Securities and Exchange Commission in the reports of Stanwich
filed pursuant to the Exchange Act, and (c) if applicable, cause its outside
accounting firm to provide its consent to filing or incorporation by reference
of such accounting firm’s report relating to their audits of such current Reg AB
Information in the Exchange Act Reports of Stanwich, and (d) provide to
Carrington Securities and Stanwich any updated Reg AB Information with respect
to Party A or any entity that consolidates Party A within five days of the
release of any such updated Reg AB Information; (II) cause a Reg AB Approved
Entity (as defined below) to replace Party A as party to this Agreement on terms
substantially similar to this Agreement prior to the expiration of the Response
Period and cause such Reg AB Approved Entity to provide the Reg AB Information
prior to the expiration of the Response Period; or (III) post collateral in an
amount sufficient to reduce the Significance Percentage (1) to 8% if the
Depositor has notified Party A that the Significance Percentage is 9% or more
(but less than 19% or (2) to 18% if the Depositor has notified Party A that the
Significance Percentage is 19% or more; provided however, that no such transfer
to a Reg AB Approved Entity pursuant to (II) above shall occur unless the Reg AB
Approved entity agrees to terms substantially identical to those contained in
Part 5(n) of this Agreement. “Reg AB Approved Entity” means any entity that (i)
has the ability to provide the Reg AB Information and (ii) meets or exceeds the
Approved Rating Threshold and satisfies the Ratings Agency Condition.


“Regulation AB” means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Securities and Exchange Commission (“SEC”) in the adopting release
(Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg.
1,506-1,631 (Jan. 7, 2005)) or by the staff of the SEC, or as may be provided by
the SEC or its staff from time to time.


(h)
Non-Petition. Party A hereby agrees that it will not, prior to the date that is
one year and one day (or, if longer, the applicable preference period) after all
Certificates (as such term is defined in the Pooling and Servicing Agreement)
issued by Party B pursuant to the Pooling and Servicing Agreement have been paid
in full, acquiesce, petition or otherwise invoke or cause Party B to invoke the
process of any court or governmental authority for the purpose of commencing or
sustaining a case against Party B under any federal or state bankruptcy,
insolvency or similar law or for the purpose of appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
for Party B or any substantial part of the property of Party B, or for the
purpose of ordering the winding up or liquidation of the affairs of Party B.
Nothing herein shall prevent Party A from participating in any such proceeding
once commenced. The provisions of this paragraph shall survive the termination
of this Agreement.



14

--------------------------------------------------------------------------------


 
(i)
Securities Administrator Liability Limitation. It is expressly understood and
agreed by the parties hereto that (i) this Schedule is executed and delivered by
Wells Fargo Bank, N.A. (“Wells Fargo”), not individually or personally but
solely as securities administrator, (ii) each of the representations,
undertakings and agreements herein made on the part of Party B is made and
intended not as personal representations, undertakings and agreements by Wells
Fargo but is made and intended for the purpose of binding only Party B, (iii)
nothing herein contained shall be construed as creating any liability on Wells
Fargo, individually or personally, to perform any covenant either expressed or
implied contained herein, and (iv) under no circumstances shall Wells Fargo be
personally liable for the payment of any indebtedness or expenses of Party B or
be liable for the breach or failure of any obligation, representation, warranty
or covenant made or undertaken by Party B hereunder or any other related
documents. Any resignation or removal of Wells Fargo as securities administrator
under the Pooling and Servicing Agreement shall require the assignment of this
confirmation to Wells Fargo’s replacement.



(j)
Severability. If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any party or circumstance, shall be held to be
invalid or unenforceable (in whole or in part) for any reason, the remaining
terms, provisions, covenants, and conditions hereof shall continue in full force
and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties.



The parties shall endeavor to engage in good faith negotiations to replace any
invalid or unenforceable term, provision, covenant or condition with a valid or
enforceable term, provision, covenant or condition, the economic effect of which
comes as close as possible to that of the invalid or unenforceable term,
provision, covenant or condition.


(k)
The obligations of Party B under this Agreement are limited recourse obligations
of Party B, payable solely from the Trust Fund (as such term is defined in the
Pooling and Servicing Agreement), subject to and in accordance with the terms of
the Pooling and Servicing Agreement, and, following exhaustion of the Trust
Fund, any claims of Party A against Party B shall be extinguished. It is
understood that the foregoing provisions shall not (i) prevent recourse to the
Trust Fund for the sums due or to become due under any security, instrument or
agreement which is part of the Trust Fund (subject to the priority of payments
set forth in the Pooling and Servicing Agreement) or (ii) constitute a waiver,
release or discharge of any obligation of Party B arising under this Agreement
until the Trust Fee have been realized and the proceeds applied in accordance
with the Pooling and Servicing Agreement, whereupon any outstanding obligation
of Party B under this Agreement shall be extinguished. Notwithstanding the
foregoing (or anything to the contrary in this Agreement), Party B shall be
liable for its own fraud, negligence, willful misconduct and/or bad faith.



(l)
Delivery of Confirmations. For each Transaction entered into hereunder, Party A
shall promptly send to Party B a Confirmation (which may be via facsimile
transmission). Party B agrees to respond to such Confirmation within two General
Business Days, either confirming agreement thereto or requesting a correction of
any error(s) contained therein. Failure by Party A to send a Confirmation or of
Party B to respond within such period shall not affect the validity or
enforceability of such Transaction. Absent manifest error, there shall be a
presumption that the terms contained in such Confirmation are the terms of the
Transaction.



15

--------------------------------------------------------------------------------


 
(m)
Section 5(a)(i) is hereby amended as follows:



The word “third” shall be replaced by the word “first” in the third line of
Section 5(a)(i) of the Agreement.


(n)
Compliance with Regulation AB.



Party A agrees and acknowledges that Carrington Securities and Stanwich may be
required under Regulation AB, to disclose certain financial information
regarding Party A’s Credit Support Provider or depending on the applicable
“significance percentage” of this Agreement, as calculated from time to time in
accordance with Item 1115 of Regulation AB.


Party A, or a Reg AB Approved Entity after a Swap Disclosure Event pursuant to
Part 5(g), as applicable, shall indemnify and hold harmless Carrington
Securities, Stanwich, their respective directors or officers and any person
controlling Carrington Securities or Stanwich, from and against any and all
losses, claims, damages and liabilities caused by any untrue statement or
alleged untrue statement of a material fact contained in the Reg AB Information
that Party A, Party A’s Credit Support Provider or such Reg AB Approved Entity,
as applicable, provides to Carrington Securities or Stanwich pursuant to Part
5(g) (the “Party A Information”) or caused by any omission or alleged omission
to state in the Party A Information by Party A, Party A’s Credit Support
Provider or the Reg AB Approved Entity, as applicable, a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. For the avoidance
of doubt, Party A shall provide the indemnity described above with respect to
any Party A Information it is required to provide pursuant to Part 5(g) and any
Reg AB Approved Entity which has replaced Party A pursuant to Part 5(g) shall
provide the indemnity described above with respect to any Party A Information it
is required to provide pursuant to Part 5(g).


(o)
Limited Transaction. Party A and Party B each agree and acknowledge that the
only Transaction that is or will be governed by this Agreement is the
Transaction evidenced by the Confirmation dated as of the date hereof (it being
understood that, in the event any such Confirmation shall be amended (in any
respect), such amendment shall not constitute (for purposes of this paragraph) a
separate Transaction or a separate Confirmation).



(p)
Transfer, Amendment and Assignment. No transfer, amendment, waiver, supplement,
assignment or other modification of this Transaction shall be permitted by
either party unless Moody’s, S&P, and Fitch have been provided prior notice of
the same and confirms in writing (including by facsimile transmission) that it
will not downgrade, withdraw or otherwise modify its then-current ratings of any
Certificates.



(q)
Transfers.




 
(i)
Section 7 of this Agreement shall not apply to Party A and, subject to Section
6(b)(ii) and Part 5(q)(ii) below, Party A may not transfer (whether by way of
security or otherwise) any interest or obligation in or under this Agreement
without the prior written consent of Party B.

 

 
(ii)
Subject to Part 5(s) below, Party A may (at its own cost) transfer all or
substantially all of its rights and obligations with respect to this Agreement
to any other entity (a “Transferee”) that is an Eligible Replacement, provided
that Party B shall determine in its sole discretion, acting in a commercially
reasonable manner, whether or not a transfer relates to all or substantially all
of Party A’s rights and obligations under this Agreement. Following such
transfer, all references to Party A shall be deemed to be references to the
Transferee.

 
16

--------------------------------------------------------------------------------


 

 
(iii)
If an entity has made a Firm Offer (which remains capable of becoming legally
binding upon acceptance) to be the transferee of a transfer to be made in
accordance with (ii) above, Party B shall (at Party A’s cost) at Party A’s
written request, take any reasonable steps required to be taken by it to effect
such transfer.



(r)
Tax.



Notwithstanding the definition of “Indemnifiable Tax” in Section 14 of this
Agreement, in relation to payments by Party A, any Tax shall be an Indemnifiable
Tax and, in relation to payments by Party B, no Tax shall be an Indemnifiable
Tax.


(s)
Rating Agency Notifications.



Notwithstanding any other provision of this Agreement, this Agreement shall not
be amended, no Early Termination Date shall be effectively designated by Party
B, and no transfer of any rights or obligations under this Agreement shall be
made (other than a transfer of all of Party A’s rights and obligations with
respect to this Agreement in accordance with Part 5(q)(ii) above) unless Moody’s
has been given prior written notice of such amendment, designation or transfer.




[remainder of page intentionally left blank]
 

17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized officers as of the date hereof.
 


SWISS RE FINANCIAL PRODUCTS
CORPORATION
WELLS FARGO BANK, N.A., not individually but solely as securities administrator
on behalf of the Carrington Mortgage Loan Trust, Series 2007-HE1 with respect to
the Carrington Mortgage Loan Trust, Series 2007-HE1 Asset-Backed Pass-Through
Certificates
 
 
By: /s/Robert Spuler                         
 
 
By: /s/Darron C. Woodus                         
Name: Robert Spuler
Name: Darron C. Woodus
Title: Director
Title: Assistant Vice President

 

 
18

--------------------------------------------------------------------------------

